Citation Nr: 9903963	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to a seizure disorder.

2.  Entitlement to an increased disability rating for a 
seizure disorder, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal arises from a July 1992 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO).  In that 
decision, the RO denied entitlement to service connection for 
depression, and denied entitlement to a disability rating in 
excess of 10 percent for a service-connected seizure 
disorder.  In a November 1998 rating decision, the RO 
increased the rating for the seizure disorder from 10 percent 
to 20 percent.  The veteran has continued his appeal on that 
issue, and he is seeking a disability rating in excess of 20 
percent.

In October 1993, the veteran submitted a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative (also known as a power of attorney), 
designating The American Legion as his representative.  By 
this action, he revoked his previous designation of a 
representative, in which he had appointed Disabled American 
Veterans.  In July 1996, however, The American Legion wrote 
to VA that they declined to represent the veteran, citing 
38 C.F.R. § 20.1304 (1995).  The Board notified the veteran 
that The American Legion had revoked the veteran's power of 
attorney.  The Board offered the veteran the opportunity to 
select another representative.  The veteran did not select 
another representative; therefore, he is currently 
unrepresented in his appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
nexus between current depression and a service-connected 
seizure disorder or other injury or disease incurred in 
service.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for a seizure disorder.

3.  The veteran's seizure disorder is currently manifested by 
major seizures ranging in frequency from one to four per 
year, with an average of at least one to two major seizures 
per year.



CONCLUSIONS OF LAW

1.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 40 percent disability rating for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8910 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression

The veteran contends that he has depression as a result of 
his service-connected seizure disorder.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran reports that he has depression, but that he has 
not had psychiatric treatment.  His service medical records 
are silent for psychological complaints.  VA outpatient 
treatment records associated with the claims file do not show 
that he has received any mental health treatment.  The 
veteran contends that his depression was caused by his 
seizure disorder.  In a VA psychiatric examination in 
December 1992, the veteran reported that since he sustained a 
head injury during service, he had had a depressed mood, 
appetite and sleep problems, difficulty concentrating, and 
fatigue.  The examining psychiatrist diagnosed major 
depression.  The examiner psychiatrist noted that the veteran 
reported a long history of alcohol abuse.  The examiner 
stated the opinion that it was possible that the veteran's 
seizures were related to alcohol withdrawal.  The examiner 
did not express an opinion as to whether the veteran's 
depression was related to his seizure disorder.  The examiner 
recommended a follow-up examination.

A VA neurological examination performed in November 1995 
noted that the veteran had a seizure disorder and depression; 
but the examination report did not discuss whether there was 
any relationship between the seizure disorder and the 
depression.  In September 1997, the VA neurologist who had 
examined the veteran in November 1995 reviewed the veteran's 
claims file.  The neurologist noted that the veteran had 
reported a history of depression that was not treated with 
medication.  The neurologist wrote that there was no evidence 
that the veteran's depression was related to his seizure 
disorder.

Notes in the claims file indicate that the veteran declined 
to report or failed to report for VA psychiatric examinations 
scheduled in May 1995 and November 1995.  In addition, the 
veteran did not report for a hearing at the RO that was 
scheduled for February 1997.  The veteran has not submitted 
any medical evidence that his depression is related to his 
seizure disorder.  He has not reported for scheduled VA 
psychiatric examinations designed to gather evidence as to 
whether his depression is related to his seizure disorder.  
In the absence of medical evidence that links the depression 
to the seizure disorder or to other injury or disease 
incurred in service, the veteran's claim for service 
connection for depression does not meet the Court's standards 
for a well grounded claim.  See Caluza, supra, at 506.  The 
Board therefore denies the claim.

Seizure Disorder

The veteran is seeking a disability rating greater than 20 
percent for his service-connected seizure disorder.  He 
contends that his seizure disorder has worsened.  A claim for 
an increased rating for a disability is generally well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  As the veteran claims that his 
seizure disorder has worsened, the Board finds that his claim 
for an increased rating is a well grounded claim.  In 
addition, the Board is satisfied that all facts relevant to 
the veteran's claim have been properly developed, so that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The veteran's seizure disorder is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910.  Under that Diagnostic Code, 
seizure disorders are rated as follows:

Averaging at least 1 major seizure per 
month over the last year.  .....100 percent

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly.  .....80 percent

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week.  .....60 percent

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly.  .....40 percent

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months.  .....20 percent

38 C.F.R. § 4.124a, Diagnostic Code 8910 (1998).

A major seizure is characterized by the general tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control, 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type), or 
sudden loss of postural control (akinetic type).  When both 
major and minor seizures are present, the predominating type 
is rated.  Id.

In recent years, VA outpatient treatment notes provided 
reports on the frequency of the veteran's seizures.  In 
August 1993, the veteran reported that he had had three or 
four seizures over the preceding year, the most recent one in 
June 1993.  In February 1994, he reported having had three or 
four seizures over the preceding year, the most recent in 
January 1994.  In October 1995, he reported that he had one 
or two grand mal seizures per year, and three or four petit 
mal.  In reports dated in November 1995 and September 1997, a 
VA neurologist who examined the veteran indicated that the 
veteran had major seizures one to two times per year, and 
minor seizures three to four times per year, despite 
treatment with medication.

The recent treatment and examination records indicate that 
the veteran has had one to four major seizures per year, with 
at least one to two major seizures even in the less 
symptomatic years.  That frequency of major seizures falls 
between the rating schedule criteria for a 20 percent rating 
and the criteria for a 40 percent rating.  The Board is 
satisfied that the overall disability picture more nearly 
approximates the criteria required for the higher, 40 
percent, rating.  Therefore, in accordance with 38 C.F.R. 
§ 4.7, the Board grants an increase to a 40 percent rating.


ORDER

A well grounded claim for service connection for depression 
not having been submitted, the claim is denied.

Entitlement to a 40 percent disability rating for a seizure 
disorder is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


	(CONTINUED ON NEXT PAGE)





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

